DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4-10 are objected to because of the following informalities:  
In Claim 1 lines 2-3, the phrase “for heating a matte tin electroplated on a surface of the matte tin-plated product into a bright tin” is confusing as the claim recited matte tin is plated on the already matte-tin plated product. It appears Applicant intends to refer to that the the matte tin layer already on a product was electroplated on and not electroplating an additional matte tin layer on an already matte tin plated product.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Conti et al (US 2008/0308300 A1) in view of Rae et al (US 2004/0056068 A1).
As to claim 1, Conti discloses a method for surface treatment of a matte tin-plated product (Abstract “tin layer and a tin top coat”), which is configured for heating a matte tin electroplated ([0007]-[0007]) on a surface of the matte tin-plated product into a bright tin ([0033], [0045]), characterized in that the method for surface treatment comprises 
	heating the surface of the matte tin-plated product (#30 [0033]).
	Conti disclose the heating may be performed by any suitable means ([0033] “The heat in heating zone 30 could be supplied by any suitable means…”), yet fails to explicitly disclose 

	Step S1: setting a movement path of the matte tin-plated product according to a position of the infrared radiator, the movement path comprising a waiting position and a heating position;
	Step S2: placing the matte tin-plated product at the waiting position, and allowing a side of the matte tin-plated product to be heated to face the infrared radiator; and
	Step S3: turning on the infrared radiator for preheating, and controlling the matte tin-plated product to sequentially pass through the plurality of heating zones along the movement path to undergo partial heating and then be transported out.
	Rae discloses a method and apparatus of performing solder reflow (Title) comprising heating a leadless solder product ([0003]) using infrared heaters (Abstract) 
	wherein the infrared rays are emitted by an infrared radiator and the infrared radiator (shown explicitly in Fig. 3 #130) comprises a plurality of heating zones arranged at intervals (Fig. 2 each #120), and the method for surface treatment comprises:
	Step S1: setting a movement path of the matte tin-plated product according to a position of the infrared radiator, the movement path comprising a waiting position and a heating position (See annotated arrow below where movement is indicated by arrow to the right);
	Step S2: placing the matte tin-plated product at the waiting position, and allowing a side of the matte tin-plated product to be heated to face the infrared radiator ([0040] Fig. 4); and
	Step S3: turning on the infrared radiator for preheating ([0043]), and controlling the matte tin-plated product to sequentially pass through the plurality of heating zones along the movement path to undergo partial heating and then be transported out. (Fig. 5 #s 120d/e).

    PNG
    media_image1.png
    622
    788
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an infrared heating method and apparatus with each step as taught by Rae in the method of Conti because it helps reduce the risk of overheating and thermal damage (Abstract Rae) and provided a reduction in energy consumption with increases process throughput (Rae [0068]).


As to claim 4, Conti, as modified by Rae discloses wherein two infrared radiators are provided (Rae Fig. 9 #s 110), the two infrared radiators are arranged facing each other and each of the two infrared radiators is provided with the plurality of heating zones arranged at intervals along a length direction of the movement path, and in the Step S1, the movement path is located between the two infrared radiators, and a matte tin is electroplated on each of two sides of the matte tin-plated product (See Fig. 9).

As to claim 5, Conti, as modified by Rae discloses wherein two infrared radiators are symmetrically arranged on two sides of the movement path (See Fig. 9).

As to claim 7, Conti, as modified by Rae, discloses before turning on the infrared radiator for preheating, presetting a heating temperature of each of the plurality of heating zones in the infrared radiator. (via setting a controller to control the heat sources in which preheating inherently requires presetting a heating temperature of the zones).

As to claim 8, Conti, as modified by Rae, discloses the plurality of heating zones have heating temperatures that increase sequentially. ([0048] [0065] Rae ).

As to claim 9, Conti discloses using a constant speed of running the product through the heater ([0040]).

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al (JP 2015-150612 A) in view of Rae et al (US 2004/0056068 A1).
As to claim 1, Kishimoto discloses a method for surface treatment of a matte tin-plated product (Abstract) which is configured for heating a matte tin electroplated ([0007]-[0007]) on a surface of the matte tin-plated product into a bright tin (as evidenced by the instant specification [0006]), characterized in that the method for surface treatment comprises 
	heating the surface of the matte tin-plated product with infrared rays (Abstract Fig. 1 #s 5a/5B)

		Step S1: setting a movement path of the matte tin-plated product according to a position of the infrared radiator, the movement path comprising a waiting position and a heating position (Fig. 1 waiting positions any point before section 5 and heating portion explicitly at section 5 and preheating areas #s 3 and 4);
	Step S2: placing the matte tin-plated product at the waiting position, and allowing a side of the matte tin-plated product to be heated to face the infrared radiator ([0021]-[0022]); 
	Step S3: turning on the heater and controlling the matte tin-plated product to sequentially pass through the plurality of heating zones along the movement path to undergo partial heating and then be transported out. ([0027]).
	Kishimoto discloses the preheating unit is not so limited by the type of heater used in either preheating second 3 or 4 ([0021]-[0022]) yet fails to disclose preheating via turning on an infrared radiator.
	Rae discloses a using infrared radiators for the preheating section before reflowing ([0042]-[0043]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an infrared heating in the preheating stages as taught by Rae in the method of Kishimoto because it helps reduce the risk of overheating and thermal damage (Abstract Rae), allow continuous and uniform heating to the product being treated ([0043] Rae).

As to claims 4 and 5, Kishimoto discloses wherein two infrared radiators are provided the two infrared radiators are arranged facing each other and each of the two infrared radiators is provided with the plurality of heating zones arranged at intervals along a length direction of the movement path, and in the Step S1, the movement path is located between the two infrared radiators, and a matte tin is electroplated on each of two sides of the matte tin-plated product (See 2 top and bottom) where the radiators are arranged symmetrically on two sides of the movement path (See Fig. 2 as required by instant claim 5).

As to claim 6, Kishimoto discloses wherein each are turned on the two sides simultaneously ([0034]).

As to claim 7, Kishimoto discloses before turning on the infrared radiator for preheating, presetting a heating temperature of each of the plurality of heating zones in the infrared radiator. (via setting a controller to control the heat sources in which preheating inherently requires presetting a heating temperature of the zones).

As to claim 8. Kishimto discloses wherein the plurality of heating zones increase sequentially (via pre-heating then actual reflowing – [0057]/[0030], [0037]/[0039]).

As to claim 9, Kishimoto discloses using a constant speed of running the product through the heater ([0020]).

As to claim 10, Kishimoto further discloses performing the reflowing for less than 5 seconds ([0061],[0065]) which overlaps the instantly claimed range of less than 1. Further, any temperature differential within heater can be considered a heating zone. In other words, given any section of a heating zone, any non-uniformity of the zone, i.e. when the strip enters, qualifies for the a heating zone. Further, [0061] discloses wherein the residence time in zone 5b is less than 1 s where the width of each heater may be considered a zone in and of itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LOUIS J RUFO/Primary Examiner, Art Unit 1795